366 S.W.3d 634 (2012)
ALLIANCE ENERGY SERVICES, LLC, Respondent,
v.
Waseem NAIK d/b/a ZCorp, Appellant.
No. WD 73497.
Missouri Court of Appeals, Western District.
April 24, 2012.
Rehearing Denied June 26, 2012.
Waseem Naik, Princeton, N.J., pro se.
Rob A. Redman, Kansas City, MO, for respondent.
Before: JOSEPH M. ELLIS, P.J., and JAMES E. WELSH and ALOK AHUJA, JJ.

ORDER
PER CURIAM:
Alliance Energy Services sued Waseem Naik for breach of an oral contract involving computer-programming and related services to be provided by Naik to Alliance. The circuit court granted Alliance's motion to strike Naik's pleadings as a discovery sanction, and then entered judgment for Alliance, awarding both compensatory damages and injunctive relief, following an evidentiary hearing. Naik appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).